       Case 3:10-md-02184-CRB Document 164 Filed 07/11/19 Page 1 of 5



 1   JEFFREY L. KODROFF                      DAVID H. KRAMER, SBN 168452
     MARY ANN GEPPERT                        WILSON SONSINI GOODRICH & ROSATI
 2   SPECTOR ROSEMAN & KODROFF               Professional Corporation
     2001 Market Street, Suite 3420          650 Page Mill Road
 3   Philadelphia, PA 19103                  Palo Alto, CA 94304-1050
     Telephone: (215) 496-0300               Telephone: (650) 493-9300
 4   Facsimile: (215) 496-6611               Facsimile: (650) 565-5100
     Email: jkodroff@srkattorneys.com        Email: dkramer@wsgr.com
 5
     DANIEL A. SMALL                         BRIAN M. WILLEN, admitted pro hac vice
 6   COHEN MILSTEIN SELLERS & TOLL           WILSON SONSINI GOODRICH & ROSATI
     1100 New York Avenue NW                 Professional Corporation
 7   Suite 500 West                          1301 Avenue of the Americas, 40th Floor
     Washington, DC 20005                    New York, NY 10019
 8   Telephone: (202) 408-4600               Telephone: (212) 999-5800
     Facsimile: (202) 408-4699               Facsimile: (212) 999-5899
 9   Email: dsmall@cohenmilstein.com         Email: bwillen@wsgr.com
10   Interim Class & Co-Lead Counsel         Attorneys for Defendant
                                             Google LLC
11   ELIZABETH J. CABRASER, SBN 083151
     MICHAEL W. SOBOL, SBN 194857
12   LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP
13   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
14   Telephone: 415.956.1000
     Facsimile: 415.956.1008
15   Email: ecabraser@lchb.com
16   Interim Class & Liaison Counsel
17
                               UNITED STATES DISTRICT COURT
18
                            NORTHERN DISTRICT OF CALIFORNIA
19
                                   SAN FRANCISCO DIVISION
20

21   IN RE GOOGLE LLC STREET VIEW               Case No. 3:10-md-02184-CRB
     ELECTRONIC COMMUNICATIONS
22   LITIGATION                                 STIPULATION AND [PROPOSED]
                                                ORDER EXTENDING DEADLINE TO
23                                              FILE MOTION FOR PRELIMINARY
                                                SETTLEMENT APPROVAL
24
                                                Judge: Hon. Charles R. Breyer
25

26

27

28
                                                       STIP AND [PROPOSED] ORDER EXTENDING DEADLINE ON
     1805069.1                              1              MOTION FOR PRELIMINARY SETTLEMENT APPROVAL
                                                                               CASE NO. 3:10-MD-02184-CRB
       Case 3:10-md-02184-CRB Document 164 Filed 07/11/19 Page 2 of 5



 1               WHEREAS, on May 10, 2019, the Court directed Interim Class and Co-Lead Plaintiffs’
 2   Counsel to file a Motion for Preliminary Settlement Approval on or before July 12, 2019;
 3               WHEREAS, on July 9, 2019, the Parties filed a Stipulation to Extend Page Limits for the
 4   Motion for Preliminary Settlement Approval, which included a representation by Interim Class
 5   and Co-Lead Plaintiffs’ Counsel that up to 35 pages will be required to fully address the
 6   requirements for certification of the settlement class and preliminary approval under Federal Rule
 7   of Civil Procedure 23 and this District’s Procedural Guidance for Class Action Settlements;
 8               WHEREAS, on July 9, 2019, the Court found good cause to permit Interim Class and Co-
 9   Lead Plaintiffs’ Counsel to file a brief in support of their Motion for Preliminary Settlement
10   Approval of up to 35 pages, and so-ordered the Stipulation;
11               WHEREAS, Interim Class and Co-Lead Plaintiffs’ Counsel have been working diligently
12   to prepare and file the Motion for Preliminary Settlement Approval;
13               WHEREAS, Plaintiffs seek to give Google a fair opportunity to review the substance of
14   their motion including its several attachments, to ensure its consistency with the Settlement
15   Agreement, and the Parties thus have concluded that a one-week extension of the deadline to file
16   a Motion for Preliminary Settlement Approval, to July 19, 2019, would be beneficial;
17               WHEREAS, Defendant Google LLC supports this one-week extension of the deadline to
18   file a Motion for Preliminary Settlement Approval;
19               IT IS THEREFORE STIPULATED AND AGREED by the parties, through their
20   respective counsel of record, that, subject to the Court’s approval, the deadline for Plaintiffs’
21   Motion for Preliminary Settlement Approval shall be extended to July 19, 2019.
22
     Dated: July 11, 2019                          LIEFF CABRASER HEIMANN &
23                                                 BERNSTEIN, LLP
                                                   Elizabeth J. Cabraser
24                                                 Michael W. Sobol
25                                                 By:       /s/ Michael W. Sobol
                                                             Michael W. Sobol
26
                                                   Interim Class and Liaison Counsel
27

28
                                                                   STIP AND [PROPOSED] ORDER EXTENDING DEADLINE ON
     1805069.1                                           2             MOTION FOR PRELIMINARY SETTLEMENT APPROVAL
                                                                                           CASE NO. 3:10-MD-02184-CRB
       Case 3:10-md-02184-CRB Document 164 Filed 07/11/19 Page 3 of 5



 1   Dated: July 11, 2019             SPECTOR ROSEMAN & KODROFF, P.C.
                                      Jeffrey L. Kodroff
 2                                    Mary Ann Geppert
 3                                    By:       /s/ Jeffrey L. Kodroff
                                                Jeffrey L. Kodroff
 4
                                      Plaintiffs’ Co-Lead Counsel
 5
     Dated: July 11, 2019             COHEN MILSTEIN SELLERS & TOLL PLLC
 6                                    Daniel A. Small

 7                                    By:       /s/ Daniel A. Small
                                                Daniel A. Small
 8
                                      Plaintiffs’ Co-Lead Counsel
 9
     Dated: July 11, 2019             WILSON SONSINI GOODRICH & ROSATI, P.C.
10                                    David H. Kramer
                                      Brian M. Willen
11
                                      By:       /s/ Brian M. Willen
12                                              Brian M. Willen

13                                    Attorneys for Defendant Google LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      STIP AND [PROPOSED] ORDER EXTENDING DEADLINE ON
     1805069.1                              3             MOTION FOR PRELIMINARY SETTLEMENT APPROVAL
                                                                              CASE NO. 3:10-MD-02184-CRB
       Case 3:10-md-02184-CRB Document 164 Filed 07/11/19 Page 4 of 5



 1                                           [PROPOSED] ORDER
 2               PURSUANT TO STIPULATION, and good cause appearing:
 3               The deadline for Plaintiffs’ Motion for Preliminary Settlement Approval shall be extended
 4   to July 19, 2019.
 5

 6   Dated: __________________                     ______________________________
                                                   Honorable Charles R. Breyer
 7                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 STIP AND [PROPOSED] ORDER EXTENDING DEADLINE ON
     1805069.1                                         4             MOTION FOR PRELIMINARY SETTLEMENT APPROVAL
                                                                                         CASE NO. 3:10-MD-02184-CRB
       Case 3:10-md-02184-CRB Document 164 Filed 07/11/19 Page 5 of 5



 1                                            CERTIFICATION
 2               I, Michael W. Sobol, am the ECF User whose identification and password are being used
 3   to file this Stipulation and [Proposed] Order. In compliance with L.R. 5-1(i)(3), I hereby attest
 4   that Jeffrey L. Kodroff, Daniel A. Small, and Brian L. Willen have concurred in this filing.
 5   Dated: July 11, 2019                                 By: /s/ Michael W. Sobol
 6                                                            Michael W. Sobol

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                STIP AND [PROPOSED] ORDER EXTENDING DEADLINE ON
     1805069.1                                        5             MOTION FOR PRELIMINARY SETTLEMENT APPROVAL
                                                                                        CASE NO. 3:10-MD-02184-CRB
